



Exhibit 10.28
HYATT INTERNATIONAL HOTELS
RETIREMENT PLAN




SECTIONS
PAGE
 
 
 
1
Definitions
2


2
Participation
7


3
Contributions
9


4
Retirement
11


5
Amount of Retirement Benefit
12


6
In the Event of Disability
14


7
In the Event of Death
15


8
In the Event of Termination of Employment
17


9
Benefit Withholding
20


10
Miscellaneous
21


11
Termination and Merger
26


12
Amendment
28


13
Adoption of Plan by Successor
 29


14
Transfer of Benefit Rights
30



SECTION 1
Definitions


In addition to the definitions contained in the governing Trust Deed, the
following words and phrases, as used herein, shall have the following meanings,
unless a different meaning is plainly required by the context:


1.1
“Administrator” means the person, firm or organisation appointed by the
Companies with the approval of the Trustee to carry out such duties as the
Companies shall decide to ensure the proper administration of this Plan.



1.2
“Affiliated United States Hotel Chain” means Hotels managed, leased or owned by
Hyatt Hotels Corporation.








--------------------------------------------------------------------------------





1.3
“Approved Currencies” means United States Dollars (USD), Great British Pounds
(GBP), Euros (EUR), Swiss Francs (CHF), Japanese Yen (JPY), Australian Dollars
(AUD) and any other currency as approved by the Trustee and the Committee from
time to time.



1.4
“Associated Employer” shall have the meaning set out in the governing Trust
Deed.



1.5
“Committee” shall have the meaning set out in the governing Trust Deed.



1.6
“Company or Companies” shall have the meaning set out in the governing Trust
Deed.



1.7
“Compensation” for Participants shall mean the United States Dollar amount or
equivalent as declared to the Trustee by the Companies of Benefit Compensation
as computed below:-



(a)
Benefit Compensation definitions for Group 1 and Group 2 General Managers and
Managers are as follows:



(i)
Benefit Compensation definitions will be based on the Hotel Grade rather than
individual compensation.



(ii)
Hotel Grade means a hotel will be categorised as either Grade 1, Grade 2 or
Grade 3 as determined by the Companies.



(iii)
The Companies shall determine the Benefit Compensation applicable to the Grade
of Hotel, which shall be adjusted periodically based on determining factors.
Division, Area and Regional allowances will be added to Benefit Compensation at
gross. Payments under the Hotel Incentive Compensation Programme are excluded
from Benefit Compensation.



(iv)
Exclusions to Gross Compensation salary will be payments under the Hotel
Incentive Compensation Programme. Housing, food, hardship and other similar type
allowances shall not be considered compensation.



(b)
Group 1, Group 2, Group 3 and Division Office Personnel paid on a net basis, but
not employed by a Hotel, shall have their net Compensation (excluding annual
Incentive Compensation Plan bonus) grossed up for the purpose of computing
Benefit Compensation, by (forty three per cent) 43% for all Participants joining
on or after January 1st 2015 and by (sixty per cent) 60% for all other
Participants.



(c)
Compensation for Participants other than those subject to (a) through (d) as
indicated above, will mean the U.S. dollar amount or equivalent as declared to
the Trustee of the basic annual salary (inclusive






--------------------------------------------------------------------------------





of local, not Incentive Compensation Plan bonus if applicable by law or custom)
plus any division, area or region allowance. If any part of Compensation is paid
on a net of tax basis, that part shall be grossed up for computing Benefit
Compensation, by (forty three per cent) 43% for all Participants joining on or
after January 1st 2015 and by (sixty per cent) 60% for all other Participants.
Housing, food, hardship and other similar type allowances shall not be
considered compensation.


(d)
In addition Compensation for Division Office Personnel who are Directors and
above in regional offices shall include annual Incentive Compensation Plan
bonus.



1.8
“Contributions” means the monetary amounts payable into the Plan in respect of
each Participant by each Associated Employer and Company as decided by the
Companies excluding any amounts paid as a 2008 Discretionary Bonus.



1.9
"Designated Beneficiary" means the person or persons notified to the Trustee or
its agent by a Participant as the Beneficiary to receive any benefits from this
Plan arising on the death of the Participant and in this context may include the
trustee or trustees of a trust or settlement of which the Beneficiary is a
beneficiary.



1.10
“Credited Employment” means the period of employment of a Participant with an
Associated Employer or Company since the last date of hire, plus service with
such other predecessor employer as decided by the Companies. The transfer of a
Participant from the employment of one Associated Employer or Company to the
employment of another Associated Employer or Company shall not constitute a
break in Credited Employment.



1.11
“Disability” means the incapacity of a Participant through illness or injury to
such an extent that it gives rise to the Participant receiving an income benefit
from the Long Term Disability Plan.



1.12
“Early Retirement Date” means the date on which a Participant’s Credited
Employment ends due to termination of employment, provided such date is not
earlier than the Participant’s 50th birthday and before his Normal Retirement
Date.

    
1.13
“Executive” means an employee designated as such by the Companies and who
receives from an Associated Employer or Company compensation other than a
pension, retainer or fee under contract for special services.



1.14
"Inactive Participant" means a person who ceases to be eligible to remain a
Participant of the Plan in accordance with Rule 2.3.



1.15
“Investment Manager” shall have the meaning set out in the governing Trust Deed.








--------------------------------------------------------------------------------





1.16
“Long Term Disability Plan” means The Hyatt International Hotels Long Term
Disability Plan or such similar plan serving the same purpose as may be in force
from time to time.



1.17
“Normal Retirement Date” means the first day of the month coincident with or
next following a Participant’s 60th birthday.



1.18
“Notification Document” means the document prescribed from time to time by the
Trustee and the Administrator for the purposes of enrolling an eligible
Participant in the Plan.



1.19
“Participant” means an Executive who has been admitted to participation of the
Plan in accordance with these Rules.



1.20
“Plan” for the purposes of these rules means The Hyatt International Hotels
Retirement Plan as herein embodied.



1.21
“Plan Year” means the 12 month period that commenced on January 1st, 1980 and
each 12 month period thereafter.



1.22
“Postponed Retirement Date” means the date a Participant eventually retires from
Credited Employment after his Normal Retirement Date.



1.23
“Retirement Account” means the value of a Participant’s account under the Plan
at any time and shall consist of Contributions and Voluntary Contributions and
the 2008 Discretionary Bonus, if awarded to the Participant, paid into the Plan
for or on his behalf, interest and/or investment earnings thereon or related
thereto and any additional amounts awarded by the Trustee from the Surplus or
other general funds of the Plan.



1.24
“Surplus” means the amount by which the assets of the Plan exceed its
liabilities as determined by the Administrator at the end of each calendar
month.



1.25
“Trustee” means the trustee or trustees appointed under the governing Trust
Deed.



1.26
“Vested Interest” means the portion of a Participant’s Retirement Account in
which he has accrued inalienable rights.



1.27
“Voluntary Contributions” means the monetary amounts paid into the Plan from
time to time on behalf of a Participant either (a) as a personal contribution
from his own resources or (b) from payroll reduction or deduction, which amounts
shall increase his Retirement Account without any liability on any Associated
Employer or Company to increase its Contribution.








--------------------------------------------------------------------------------





1.28
“Ex-Spouse” means an individual in respect of whom an Ex-Spouse Retirement
Account has been established in accordance with Sub-Section 10.13.



1.29
“Ex-Spouse Participant” is an Ex-Spouse who is also a Participant.



1.30
“Ex-Spouse Retirement Account” means the amount defined in Sub-Section 10.13.



1.31
“Relevant Date” means the date of effect of the Benefit Sharing Order in respect
of a Benefit Debit Member.



1.32
“Benefit Debit” means a debit arising from a Benefit Sharing Order.



1.33
“Benefit Debit Member” means a Participant whose benefits have been permanently
reduced by a Benefit Debit.



1.34
“Ex-Spouse’s Vested Interest” means the portion of an Ex-Spouse Retirement
Account upon which inalienable rights have been conferred on the Ex-Spouse.



1.35
“Benefit Sharing Order” means any legally binding order, agreement or equivalent
provision provided to the Trustee and the Advisory Committee with the sole
intent of splitting a Participant’s benefits following a divorce.



1.36
“2008 Discretionary Bonus” means the monetary amount payable into the Plan in
respect of specified Participants by the Companies and as decided by the
Companies.

SECTION 2
Participation


2.1
Eligibility: An Executive shall be eligible to become a Participant from the
first of the month coincident with or next following his appointment as an
Executive, provided he is not resident in the Bailiwick of Guernsey.



2.2
Participation: A Participant is enrolled by his Associated Employer or Company
automatically upon becoming eligible to participate in the Plan. The Associated
Employer or Company will send the Notification Document to the Trustee and the
Administrator at the end of each calendar month confirming the enrolment of any
new Participants in the Plan.



Participation in the Plan shall require each Associated Employer or Company to
pay the Contributions required from time to time in respect of the Participant
effective from the eligible date of entry into the Plan as advised in the
Notification Document.





--------------------------------------------------------------------------------







The Participant is required to make his investment selection on-line through the
Administrator’s website in accordance with the provisions detailed in clause
10.5 (a). Alternatively, if no fund selection is made by the Participant,
Contributions will be invested in the Plan’s default fund as agreed by the
Trustee and the Committee, from time to time.


Any Executive who has previously been an employee of an Associated Employer or
Company and who subsequently becomes a Participant shall be treated for the
purposes of determining his entitlements under the Plan as if the employment was
continuous, provided the period of non-employment by an Associated Employer or
Company does not exceed five (5) years. Under such circumstances Credited
Employment shall include such prior period of employment. The Executive will
also have any balance in his Retirement Account re-instated which was forfeited
due to the Participant not being fully vested upon terminating his initial
Participation in the Plan.


2.3
Change of Status: A person shall cease to be eligible to remain a Participant of
the Plan if his status as an Executive ceases whilst remaining in the employment
of an Associated Employer or Company, or if his employment is transferred to the
Affiliated United States Hotel Chain, or if he becomes a United States Citizen
or Green Card Holder or for any other reason as determined by the Committee.
Such a person shall become an Inactive Participant with effect from the date of
the event occurring.



The liability of the Associated Employer or Company to pay Contributions into
the Plan in respect of an Inactive Participant shall cease as of the date the
person becomes an Inactive Participant.


Upon the Trustee receiving notice from the relevant Company’s Regional Office or
other authority within the Hyatt Group, any non-vested portion of the Retirement
Account of any Participant who becomes a United States Citizen or Green Card
Holder will be transferred to a Plan approved by the Trustee for such purpose.


The vested portion of the Retirement Plan for Participants who become United
States Citizens or Green Card Holders or the entire Retirement Account of any
other Inactive Participant shall be held under the Plan provided he remains in
the employment of an Associated Employer or Company or of the Affiliated United
States Hotel Chain. With the agreement of the Trustees and the Companies such an
Inactive Participant may be treated as having terminated employment and may be
treated under Section 8.


If an Inactive Participant shall later become eligible to be a full Participant,
Contributions shall be payable by the Associated Employer or Company from the
subsequent date of eligibility to become a full Participant.


SECTION 3





--------------------------------------------------------------------------------





Contributions


3.1
Contributions: Each Associated Employer and Company shall pay or cause to be
paid Contributions into the Plan in respect of each full Participant of such
amount as shall be determined by the Companies from time to time and in such
manner and frequency as the Trustee shall determine.



3.2
Contribution Schedule:

(a)
Effective January 1st, 1990 each Associated Employer and Company shall pay
Contributions in respect of each full Participant according to the following
schedule, with the applicable percentage being applied to the Compensation
prevailing from time to time:-



Accrued Years of Credited Employment
Age of Participant
1 - 4
5 - 9
10 - 14
15 - 19
20 - 24
25 - 29
30+
Under 30
5%
5.5%
6%
0
0
0
0
30 - 34
6%
6.5%
7%
7.5%
0
0
0
35 - 39
7%
7.5%
8%
8.5%
9%
0
0
40 - 44
8%
8.5%
9%
9.5%
10%
11%
0
45 - 49
9%
9.5%
10%
11%
12%
13%
14%
50 - 54
11%
12%
13%
14%
15%
16%
17%
55+
18%
18%
18%
18%
19%
20%
21%



For the purpose of determining the applicable percentage from this schedule in
respect of any Participant, his age and period of Credited Employment shall be
calculated monthly. The Contributions payable for the ensuing month shall be the
monetary amount determined by applying the appropriate percentage to one twelfth
of the Participant’s annual Compensation.


(b)
Effective January 1st, 2015, in respect of a Participant whose contribution
percentage under 3.2(a) exceeds 10% at January 1st, 2015, the relevant
Associated Employer or Company shall pay Contributions with the applicable
percentage at January 1st, 2015 being applied to Compensation prevailing from
time to time. No subsequent adjustment shall be made to the contribution
percentage.



(c)
Effective January 1st, 2015, in respect of a Participant whose contribution
percentage under 3.2(a) is at or below 10% at January 1st, 2015, the relevant
Associated Employer or Company shall pay Contributions at the rate of 10% of
Compensation prevailing from time to time. No subsequent adjustment shall be
made to the contribution percentage.



(d)
In respect of any Participant joining on or after January 1st, 2015, the
relevant Associated Employer or Company shall pay Contributions at the rate of
10% of Compensation prevailing from time to time, subject to a maximum
contribution in a single calendar year of USD30,000 (thirty thousand United






--------------------------------------------------------------------------------





States Dollars) or such other amount as shall be notified by the Companies to
the Trustee on an annual basis.


(e)
The Companies shall have the power in respect of any Associated Employer or
Company (by giving notice to the Trustee) to offset, against the Contributions
payable in accordance with this Section 3 in respect of Participants employed by
said Associated Employer or Company, contributions payable under local country
plans in respect of said Participants in respect of the same Compensation.



3.3
Contributions from Surplus: Contributions payable from time to time in
accordance with Section 3.2 may be offset from the Surplus, as decided by the
Trustee.



3.4
Voluntary Contributions: Each Participant, including Inactive Participants who
are not United States Citizens or Green Card Holders shall have the free option
to pay personal Voluntary Contributions on such basis and with such regularity
as may be permitted from time to time by the Companies and the Trustee.



Such Voluntary Contributions may be paid direct to the Administrator, subject to
Trustee Approval, in which circumstances the Trustee must be furnished with such
information and / or documentation proving the origin of such funds as the
Trustee shall in its discretion determine, or via the Associated Employer or
Company by payroll reduction or deduction.


Each Participant shall have the right at any time to request payment of part or
the entire portion of his Retirement Account secured by his Voluntary
Contributions. Approval of such request shall be at the discretion of the
Trustee.


3.5
Payment of Contributions: The Companies and the Trustee shall use their best
endeavours to ensure all Contributions payable by an Associated Employer are
paid when due and in a timely fashion.



A Participant’s Retirement Account shall be credited with the Contributions as
and when received into the Plan, and the Companies and Trustee shall not be
liable to the Participant for any non-payment or delayed payment of
Contributions.


3.6
Payment of Tax on Contributions: Tax assessed on an Associated Employer on
Contributions paid or payable by an Associated Employer in respect of a
Participant shall either be deducted by an Associated Employer from the
Contributions before such Contributions are paid into the Plan or if such
Contributions have already been paid into the Plan, without deduction of tax,
then the same may be recovered by an Associated Employer from the Trustee and
debited by the Trustee to the Retirement Account of the Participant in question.



SECTION 4







--------------------------------------------------------------------------------





Retirement




4.1
Early Retirement: If a Participant retires from Credited Employment on his Early
Retirement Date he shall be entitled to benefits from this Plan in accordance
with the terms of Section 8 of these Rules.



4.2
Normal Retirement: If a Participant retires from Credited Employment on his
Normal Retirement Date he shall be entitled to benefits from this Plan in
accordance with the terms of Section 5 of these Rules.



4.3
Postponed Retirement: If a Participant remains in Credited Employment past his
Normal Retirement Date, Contributions in accordance with Section 3 of these
Rules shall continue to be paid up to his Postponed Retirement Date. On his
retirement on his Postponed Retirement Date a Participant shall be entitled to
benefits from this Plan in accordance with the terms of Section 5 of these
Rules.



SECTION 5
Amount of Retirement Benefit




5.1
Retirement Benefit: The benefit payable to a Participant treated as retiring on
his Normal or Postponed Retirement Date shall be the cash value realised on
liquidation of the whole of his Retirement Account. If the Participant is a
Benefit Debit Member the benefit payable to a surviving Ex-Spouse shall be the
cash value realised on liquidation of the whole of the Ex-Spouse Retirement
Account.



5.2
Payment of Benefit: The benefit payable to a Participant or Ex-Spouse under
Section 5.1 of these Rules shall be payable in lump sum form by wire transfer or
such other form as the Trustee shall agree, subject only to any withholding for
tax which the Trustee may from time to time be required to enforce.



The Participant or Ex-Spouse shall be personally accountable for any tax
liability arising from the payment of this benefit.


5.3
Optional Forms of Benefit: In lieu of a benefit payment in accordance with
Section 5.2 of these Rules a Participant or Ex-Spouse may elect to apply part or
all of the lump sum benefit to secure:-



(a)
an annuity payable for the lifetime of the Participant or Ex-Spouse



(b)
an annuity payable for the lifetime of the Participant or Ex-Spouse, and
continuing in full or in part to a named dependant upon the death of the
Participant or Ex-Spouse or








--------------------------------------------------------------------------------





(c)
an annuity payable in such other form as may be requested by the Participant or
Ex-Spouse and agreed by the Trustee.



Upon receiving such request from a Participant or Ex-Spouse, the Trustee shall
arrange through the Administrator for quotations to be obtained from suitable
insurance companies for consideration by the Participant or Ex-Spouse. Any
annuity contracts effected by the Participant or Ex-Spouse shall be the property
of the Participant or Ex-Spouse and shall be outside this Plan, and the Trustee
shall have no further liability or responsibility with respect to such annuity.


5.4
Discharge of Liability: Payment of benefit made in accordance with Section 5.2
and/or Section 5.3 of these Rules shall be full and complete discharge to the
Trustee of any further liability to the Participant or Ex-Spouse from this Plan.



SECTION 6
In the event of disability




6.1
Treatment: In the event a Participant suffers Disability he shall be treated as
a full Participant during the period of continuous Disability until the earlier
of his death or Normal Retirement Date.



6.2
End of Disability: If the Disability of a Participant ends due to recovery or
the cessation for any reason of income benefit payments from the Long Term
Disability Plan before Early Retirement Date or Normal Retirement Date, and the
Participant’s Credited Employment ceases, the Participant shall be treated as
terminated and be entitled to benefits from this Plan in accordance with Section
8.

 
6.3
Contributions: The Associated Employer or Company shall cease to be liable to
pay Contributions in respect of a Participant suffering Disability as from the
date income payments commence under the Long Term Disability Plan, and for so
long as Disability continues.



The Long Term Disability Plan shall pay the Contributions otherwise payable by
the Associated Employer or Company direct into the Plan based on the
Compensation of the Participant at the date Disability commenced, up to a
maximum of seven percent (7%) of a Participant’s Benefit Compensation.


For any claims established before June 1st 2012, such claims shall continue to
be paid on the applicable basis as agreed previously by the Associated Employer
or Company.


SECTION 7





--------------------------------------------------------------------------------





In the event of death


7.1
In Service: If a Participant dies while in Credited Employment (whether or not
Contributions are payable) a lump sum benefit shall be payable equal to the
realisable cash value of one hundred percent (100%) of the Participant’s
Retirement Account under the Plan excluding the realisable cash value of the
2008 Discretionary Bonus if awarded to the Participant. If the Participant is
also a Benefit Debit Member a lump sum benefit shall also be payable to a
surviving Ex-Spouse equal to one hundred percent (100%) of the Ex-Spouse
Retirement Account.



7.2
After Retirement: If a Participant dies after retirement on his Early Retirement
Date, Normal Retirement Date or Postponed Retirement Date, a lump sum benefit
shall be payable equal to the realisable cash value of any vested balance still
remaining in the Participant’s Retirement Account under the Plan. If the
Participant is also a Benefit Debit Member a lump sum benefit shall also be
payable to a surviving Ex-Spouse equal to one hundred percent (100%) of the
Ex-Spouse Retirement Account.



7.3
After Termination of Credited Employment: If a Participant dies after cessation
of Credited Employment and with a Retirement Account calculated and held under
the Plan in accordance with the provisions of Sections 8.2 and 8.3 of these
Rules, a lump sum benefit shall be payable equal to the realisable cash value of
any balance still remaining in the said Retirement Account under the Plan. If
the Participant is also a Benefit Debit Member a lump sum benefit shall also be
payable to a surviving Ex-Spouse equal to one hundred percent (100%) of the
Ex-Spouse Retirement Account.



7.4
Payment of Benefit to a Designated Beneficiary: The lump sum benefit payable on
death in accordance with Sections 7.1, 7.2 or 7.3 of these Rules in respect of
the Participant’s Retirement Account shall be payable to the Participant’s
Designated Beneficiary.



If the name of a Designated Beneficiary has not been lodged with the Trustee or
the Designated Beneficiary so lodged is deemed invalid by the Trustee, the lump
sum benefit shall be paid to a beneficiary or beneficiaries selected by the
Trustee from among the natural objects of a Participant’s bounty, his dependants
or his estate. Any determination so made by the Trustee shall be binding and
conclusive upon all members of the above described classes and upon the estate
of the Participant.


7.5
Payment of Benefit to an Ex-Spouse: Following the death of a Benefit Debit
Member a lump sum benefit in respect of the Ex-Spouse Retirement Account shall
be payable to the surviving Ex-Spouse.



7.6
Payment of Benefit following death of Ex-Spouse: In the event of the death of an
Ex-Spouse prior to the payment of any benefit, a lump sum benefit shall be
payable equal to one hundred percent (100%) of the Ex-






--------------------------------------------------------------------------------





Spouse Retirement Account. Such benefit shall be payable to the Ex-Spouse’s
Designated Beneficiary in accordance with Sub-Section 7.4, by substitution of
the word Ex-Spouse” for “Participant”.




SECTION 8
In the event of termination of employment


8.1
Termination: In the event a Participant’s Credited Employment ceases other than
through the circumstances set out in 2.3 or death or retirement at Normal
Retirement Date or Postponed Retirement Date a benefit entitlement shall arise
in accordance with Section 8.2 of these Rules.



8.2
Benefit Entitlement: Unless otherwise directed by the Companies, the benefit
entitlement of the Participant and, in the event that the Participant is also a
Benefit Debit Member, the Ex-Spouse in accordance with Section 8.1 of these
Rules shall be equal respectively to the Vested Interest of the Participant and
the Ex-Spouse Vested Interest earned at the date Credited Employment ceased, in
accordance with the following:-



(a)
With the exception of where the Vested Interest of a Participant is determined
by reference to the schedules referred to at clause 8.2(b) below, for the
purposes of assessing the Vested Interest applying in respect of Contributions
paid into the Plan and any portion of Surplus added to the Participant’s
Retirement Account, the following schedule shall apply:-



Accrued Years of Credited Employment
Vested Interest
Less than 2
0%
at least 2 but less than 3
25%
at least 3 but less than 4
50%
at least 4 but less than 5
75%
5 or more
100%



(b)
The schedules included in Appendix One have been included for the purposes of
assessing the Vested Interest applied in respect of those Participants whose
Retirement Account is made up partially or wholly from benefits accrued whilst
participating in either the Restricted Deferred Incentive Compensation Plan II
and / or the Hyatt Hotels Corporation Deferred Incentive Plan.



(c)
The portion of the Participant’s Retirement Account related to Voluntary
Contributions shall always accrue a 100% Vested Interest and the portion of the
Participant’s Retirement Account related to the 2008 Discretionary Bonus, if
awarded, shall always accrue a zero percent (0%) Vested Interest.








--------------------------------------------------------------------------------





(d)
The Ex-Spouse Vested Interest shall be assessed by applying the percentages
derived from 8.2(a) and 8.2(b) to the value of the Ex-Spouse Retirement Account
at the date Credited Employment ceased.



8.3
Payment of Benefit:

 
(a)
In the event of a Participant leaving Credited Employment in accordance with
8.1:-



(i)
Subject to the Participant making an election under 8.3(a)(iv), at any time,
should the value of the Participant’s vested employer Contributions calculated
in accordance with the applicable vesting schedule detailed in clause 8.2 (a)
and (b) (“Vested Employer Contributions”) be equal to or less than USD35,000
(thirty five thousand United States Dollars) or any other amount as agreed
between the Trustee and the Guernsey Income Tax Authorities from time to time
(the “Guernsey Income Tax Authorities’ limit”) the Trustee shall pay to the
Participant a lump sum equivalent to the Participant’s Vested Interest.



Subject to the Participant making an election under 8.3(a)(iv), if the
Participant leaving employment has not yet reached age 50 and the value of the
Participant’s Vested Employer Contributions exceeds the Guernsey Income Tax
Authorities’ limit, the benefit entitlement shall remain upon trust within the
Plan to be paid to the Participant at age 50, or earlier if the benefit
entitlement should subsequently fall below the Guernsey Income Tax Authorities’
limit or otherwise at Normal Retirement Date (as the Trustee may determine).


In the event that the participant leaving employment is also a Benefit Debit
Member the benefit entitlement to a surviving Ex-Spouse shall be paid at the
same time as the benefit entitlement to the Benefit Debit Member.


(ii)
between the ages of 50-60 years, provided the Participant’s Vested Employer
Contributions exceeds the Guernsey income Tax Authorities’ limt the Participant
may elect in respect of his entitlement calculated in accordance with 8.2(a) and
8.2(b) of the Rules:-



(a)
to receive his benefit entitlement upon leaving employment; or

(b)
to leave all of his benefit entitlement upon trust within the Plan until Normal
Retirement Date.

(c)
to make an election under 8.3(a)(iv)



If the Participant elects to leave his benefit entitlement upon Trust to be paid
at Normal Retirement Date the Participant may subsequently request payment prior
to Normal Retirement





--------------------------------------------------------------------------------





Date. If this Participant is also a Benefit Debit Member then the Ex-Spouse may
request payment at any time up to the date on which the Participant ultimately
receives payment.


(iii)
Any benefit entitlement calculated in accordance with 8.2(c) of the Rules shall
be paid to the Participant on request but not later than the date of payment of
the entitlement under 8.2(a).



(iv)
The Participant may elect in writing to have his Vested Interest in his
Retirement Account transferred to any plan in accordance with 14.3



8.4
Non Entitlement: No Participant shall have any entitlement to that portion of
his Retirement Account in which he has not accrued a Vested Interest. No
Ex-Spouse shall have any entitlement to that portion of the Ex-Spouse Retirement
Account to the extent that the Benefit Debit Member has not accrued a Vested
Interest in the corresponding Retirement Account.



8.5
Discharge of Liability: Payment made in accordance with Section 8.3 of these
Rules shall be full and complete discharge to the Trustee of any further
liability to the Participant or Ex-Spouse from this Plan.



8.6
Payment of Tax: A Participant whose benefit entitlement has been retained upon
trust to be paid at Normal Retirement Date or earlier may request payment at any
time of an amount equal to any tax assessed on the Participant’s benefit
entitlement.



SECTION 9
Benefit Withholding




9.1
Tax: The Trustee shall withhold from any benefit payment any income or other tax
imposed in any jurisdiction it may be required to deduct in accordance with any
regulations as may be imposed upon this Plan from time to time.



The Trustee shall account to the appropriate authorities for any income or other
tax withheld and shall advise the Participant of the details and amount of the
withholding.


9.2
Other Deductions: The Trustee shall not be able to deduct any other amounts from
a Participant’s entitlement to cover any debt, lien or other amount owed or due
an Associated Employer or Company without the express written authorization of a
Participant, except as provided for in accordance with Section 14 of these
Rules.



9.3
Disclosure of Information: The Trustee may at any time disclose any information
concerning the Plan, any Participant, or any benefits payable under the plan to
any tax authority, regulatory or governmental body for






--------------------------------------------------------------------------------





any purpose and may also provide any tax authority regulatory or governmental
body with such undertaking as they think are necessary for the purposes of the
Plan.




SECTION 10
Miscellaneous




10.1
Construction of Plan: The validity of the Plan and of any of the provisions
thereof shall be determined under and shall be construed according to the laws
of Guernsey.



Titles to sections and headings are for general information only and the Plan is
not to be construed by reference thereto, unless the context determines
otherwise.


The use of the masculine pronoun shall include the feminine gender whenever
appropriate.


10.2
Currency of Payment: All benefits from the Plan are payable in any one of the
Approved Currencies as agreed by the Trustee and the Committee from time to
time. The Trustee accepts no liability for any loss to a Participant’s
Retirement Account following conversion of assets to the Participant’s elected
currency.



10.3
Identity of Payee: The determination of the Trustee as to the identity of the
proper payee of any benefit under the Plan and the amount of such benefit
properly payable shall be conclusive, and payment in accordance with such
determination shall constitute a complete discharge of all obligations on
account of such benefit.



10.4
Increasing Participants’ Retirement Accounts: In the event the Trustee
determines a part or all of the Surplus shall be applied to increasing
Participants’ Retirement Accounts, the following provisions shall apply:-



(a)
the Trustee shall determine the amount and manner by which each Participant’s
Retirement Account shall be increased having regard for equity of treatment as
between one Participant and another



(b)
the increase shall be calculated upon and be awarded to that portion of each
Participant’s Retirement Account attributable to Contributions paid by an
Associated Employer or Company.



10.5
Investment of Plan Assets:



(a)
Subject to clause 10.5 (b), each Participant will be personally responsible for
determining the manner in which his Retirement Account will be invested. The
Participant will be able to invest the balance of his Retirement Account among a
variety of professionally managed funds made available by the Trustee at






--------------------------------------------------------------------------------





their discretion following consultation with the Committee, including equity,
fixed income, cash and possibly funds invested in other asset classes.
Participants will have the ability to reallocate their Retirement Account
balance among the menu of funds available with a frequency and on such terms as
are determined by the Trustee.


(b)
In the absence of any direction from the Participant under clause 10.5 (a), the
Participant’s Retirement Account shall be invested in the default fund(s) as
agreed by the Trustee and Committee, from time to time.



(c)
Ex-Spouses will have the same responsibility for determining the manner in which
their Retirement Account will be invested as identified in clause 10.5 (a). The
terms of 10.5 (b) also apply to any Ex-Spouse’s Retirement Account.



(d)
The Trustee shall be responsible for the investment of all other assets of the
Plan, including the Plan’s Surplus.



The Trustee shall cause such investments and assets of the Plan (whether placed
direct by the Participant, the Ex-Spouse or by the Trustee) to be held for the
absolute benefit of the Participants according to their Vested Interests in
their Retirement Accounts.


The Trustee shall not be liable, individually or collectively, for any loss of
or depreciation in the assets of the Plan provided that any such loss or
depreciation is not due to wilful act, neglect or default.


10.6
Non-alienation of Benefits: No benefit payable under the Plan shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, except to the extent defined in Sub-Section 10.14 of
these Rules and any such action shall be void and of no effect; nor shall any
such benefit be in any manner liable for or subject to the debts, contracts,
liabilities, engagements or torts of the person entitled to such benefit, except
as specifically provided in the Plan. If any person entitled to receive any
benefit under the Plan shall become bankrupt, or be declared insolvent, or make
a general assignment for the benefit of creditors, or attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge any benefit, except
as specifically provided in the Plan, then such benefit in the discretion of the
Trustee, shall cease and terminate. In that event, the Trustee shall hold such
payments or apply the benefit or any part thereof to or for such person, his
spouse, children, or other dependants, or any of them, in such manner and in
such proportions as the Trustee shall in its sole discretion determine.



10.7
Non Vested Interest: In the event a benefit payment paid or payable to a
Participant in accordance with the provisions of Section 5 or Section 8 of these
Rules represents less than one hundred percent (100%) Vested Interest, the
difference shall be retained in the Plan to form part of the Surplus of the
Plan.






--------------------------------------------------------------------------------







10.8
Participants’ Entitlement to Surplus: No Participant shall have any entitlement
to any portion of the Surplus until such portion shall have been transferred to
his Retirement Account and then only in accordance with his Vested Interest.



10.9
Payment Due to an Incompetent: If the Trustee determines that any person to whom
a payment is due in accordance with these Rules is incompetent to act by reason
of age or physical or mental disability, the Trustee shall have power to cause
the payments becoming due to such person to be made to another for the benefit
of the incompetent, without responsibility of the Trustees to see to the
application of such payment. Payments made pursuant to such power shall operate
as a complete discharge to the Trustees of liabilities under this Plan.



10.10
Plan Not a Condition of Employment: The adoption and maintenance of this Plan
shall not be deemed to constitute a contract between any Associated Employer or
Company and any Participant, or to be consideration for, or an inducement or
condition of, the employment of any person. Nothing herein contained shall be
deemed to give any Participant the right to be retained in the employment of an
Associated Employer or Company or to interfere with the right of any Associated
Employer or Company to discharge any Participant at any time.



10.11
Source of Payments: All benefits payable or provided by the Plan shall be paid
from the assets of the Plan according to the amounts allocated to each
Participant’s Retirement Account.



10.12
Surplus: As of the end of each Calendar Month, the Trustee or the Administrator
on behalf of the Trustee shall cause a calculation to be made of the assets and
liabilities of the Plan as of that date. The amount by which the assets exceed
the liabilities shall be deemed to be the Surplus existing as of the end of the
Calendar Month in question.



The Trustee shall have complete discretion over the use of the Surplus and its
application or proportions thereof in any or all of the following ways:


(a)
retaining a reserve to meet liabilities (actual or potential) in accordance with
the provisions of the governing Trust Deed



(b)
increasing Participants’ Retirement Accounts



(c)
meeting expenses related to the operation, communication, management and
development of the Plan



(d)    retaining a general contingency reserve
a



(e)
offsetting Contributions payable by Associated Employers and Companies






--------------------------------------------------------------------------------







(f)
for any other purpose deemed reasonable and defensible taking account of the
general intent and purpose of this Plan.



10.13
Benefit Splitting on Divorce: In the event that a Participant shall present the
Trustee and Committee with a Benefit Sharing Order, the Participant shall be
designated a Benefit Debit Member. The Trustee shall take all reasonable steps
to ensure that a Benefit Debit is calculated in accordance with the Benefit
Sharing Order. The Retirement Account of the Benefit Debit Member shall be
reduced at the Relevant Date by the amount of the Benefit Debit and a separate
Ex-Spouse Retirement Account established in respect of the Ex-Spouse in an
amount equal to the Benefit Debit. The Trustee shall inform the Participant and
the Ex-Spouse of the amount of the Benefit Debit and of the resultant Retirement
Account and Ex-Spouse Retirement Account. If the Ex-Spouse is an Ex-Spouse
Participant, the Ex-Spouse Retirement Account may at the discretion of the
Trustee be combined with the existing Retirement Account of the Ex-Spouse
Participant.



10.14
Time Limit for payment of benefit: No person to or in respect of whom any
benefit is payable under the Plan shall be entitled to claim the payment of any
such benefit more than six years after the payment of the benefit has fallen due
if the reason for the non-payment of benefit or part thereof (as the case may
be) within the said period of six years was the failure of any person to make
any claim and the lack of any knowledge by the Trustee of the existence or
whereabouts of that person.





SECTION 11
Termination and merger




11.1
Ceasing to be an Associated Employer: In the event an Associated Employer shall
cease to be an Associated Employer for the purposes of this Plan, said
Associated Employer shall cease to participate in this Plan and shall cease to
pay Contributions from a date agreed between the Companies and the Associated
Employer. Participants employed by the Associated Employer and in respect of
whom Credited Employment is not continued with another Associated Employer or
Company shall be entitled to benefits from this Plan determined in accordance
with the provisions of Section 8 of these Rules as though Credited Employment
had ended on the date the Associated Employer’s participation in this Plan
ceased.



11.2
Associated Employer ceasing to Participate: With the approval of the Companies
each Associated Employer may terminate its participation in this Plan while
remaining an Associated Employer, in respect of some or all Participants of the
Associated Employer in question. The Companies shall have the right to terminate
any Associated Employer’s participation in this Plan while said Associated
Employer remains an Associated Employer.






--------------------------------------------------------------------------------







In the event the participation in this Plan is terminated by or in respect of an
Associated Employer as regards some or all Participants of the said Associated
Employer, all such Participants of the said Associated Employer (and in respect
of whom Credited Employment is not continued with another Associated Employer)
shall be treated as Inactive Participants in line with Rule 2.3.


11.3
All Associated Employers and Companies ceasing to Participate: In the event
participation in this Plan is terminated by or in respect of all Associated
Employers and Companies, the Companies shall decide whether the Plan shall be
continued as a closed Plan with no further Contributions or new Participants, or
whether the Plan shall be wound up. The entitlements of Participants and the
disposal of the assets of the Plan shall be in accordance with whichever of the
following the Companies decide:



a)
Closed Plan: in the event the Companies shall decide to continue the Plan as a
closed Plan, the provisions of Section 11.2 of these Rules shall be applied.



b)
Wound up Plan: in the event the Companies shall decide to wind up and terminate
the Plan, all Participants shall have immediate entitlement to their Retirement
Accounts on the basis all Participants shall be treated as having a one hundred
percent (100%) Vested Interest.



The Trustee with the approval of the Companies shall determine in what manner
extent and proportions the Surplus determined on wind up of this Plan shall be
used for any or all of the following purposes:


a)
    meeting expenses of the Companies, the Trustee or its agents related to
winding up the Plan



i)
meeting outstanding expenses of the Administrator



ii)
increasing Participants’ Retirement Accounts following the generalities of
Section 10.4 of these Rules



iii)
making a payment to the Companies or any Associated Employer,



iv)
making a payment to any other plan operated or participated in by the Companies
for the general benefit of Participants



v)
for any other purpose deemed reasonable and defensible taking account of the
general intent and purpose of this Plan.








--------------------------------------------------------------------------------





11.4
Merger, Consolidation or Transfer: The Companies shall have the right to merge,
consolidate with or transfer the obligations of this Plan into any other plan
operated by or on behalf of the Companies or participated in by the Companies.
In the event of such merger, consolidation or transfer each Participant of this
Plan shall be entitled to a benefit under the other plan as of the date of
merger, consolidation or transfer which shall be at least equal to the value of
the benefit he would have been entitled to from this Plan determined in
accordance with Section 8 of these Rules as if his Credited Employment was
deemed to have ended on the date of merger, consolidation or transfer.



No merger, consolidation or transfer shall reduce a Participant’s entitlement
without the written consent of the Participant.
SECTION 12
Amendment




12.1
Power to Amend: The Companies reserve the right to modify, alter or amend the
Plan hereunder at any time and from time to time to any extent that it may deem
advisable. Such amendments shall be set forth in a deed or an instrument in
writing, duly executed on behalf of the Companies and by the Trustee, as an
alteration to these Rules.



12.2
Non-Reduction in Accrued Benefits: No such modification, alteration or amendment
to the Plan shall reduce or adversely affect the benefits accrued to
Participants in accordance with their Vested Interests without the written
consent of such Participants.



SECTION 13
Adoption of Plan by Successor




13.3
Associated Employer: A successor to the business of any Associated Employer by
whatever form or manner resulting, may request designation from the Companies as
an Associated Employer for the purposes of the Plan and if so designated may
adopt and continue to participate in the Plan.



13.4
Company: A successor to the business of a Company, by whatever form or manner
resulting, may adopt and continue the Plan by a deed executed by such successor,
the remaining original Companies and the Trustee provided such successor shall
have the same business relationship with the remaining original Companies and
Associated Companies as existed with the company succeeded. Such successor shall
succeed to all rights, powers, duties and obligations held by the Company under
these Rules.








--------------------------------------------------------------------------------





13.3
Credited Employment: The Credited Employment of any Participant who is continued
in the employ of any successor adopting this Plan in accordance with the
provisions of Section 13.1 or Section 13.2 of these Rules shall not be deemed to
have been terminated or severed for the purposes of this Plan.



SECTION 14
Transfer of Benefit rights


14.1
Transfer Rights: Subject to the approval of the Committee in respect of employer
paid Contributions received from any other Plan operated by the Company or an
Associated Employer, the Trustee shall permit the transfer of benefit rights
into or out of the Plan in accordance with the provisions set out in this
Section 14 of the Rules.



14.2
Transfer in: A Participant may transfer or arrange to be transferred into the
Plan a cash sum in respect of benefit rights earned under a previous employer’s
plan or any other plan operated by the Company or an Associated Employer.



The cash sum received, if not in United States Dollars, shall be converted to
United States Dollars at the expense of the Participant. The cash sum received
shall be applied to the Participant’s Retirement Account on whichever of the
following bases is appropriate:


(a)
As a Voluntary Contribution if the payment is received from a previous
employer’s plan;



(b)
As an employer paid Contribution if the payment is received from any other plan
operated by the Company or an Associated Employer, save that any portion of the
payment received attributable to the Participant’s own Contributions shall be
treated as a Voluntary Contribution.



14.3
Transfer Out: A Participant entitled to a benefit from this Plan in accordance
with Section 5.1 or Section 8 of these Rules may request the Vested Interest in
his Retirement Account be transferred to any plan capable and empowered to
receive a payment in respect of his Vested Interest.



The payment to be made to the new plan shall be cash value in any one of the
Approved Currencies as elected by the Participant, realised in liquidation of
the Participant’s Vested Interest in his Retirement Account.


14.4
Agreement: A Participant shall be required to signify his agreement to the terms
of any transfer of benefit rights in writing to the Trustee, in such form as the
Trustee shall determine.



APPENDIX ONE
VESTING SCHEDULES







--------------------------------------------------------------------------------





Restricted Deferred Incentive Compensation Plan II:


Instalment Pay-out Period: For elections in force prior to December 31st 2005,
Instalment Payment Period means a number of annual instalments as elected by the
Participant, provided the instalments are completed by the age of 60 for the
Participant. In the event of Death, instalments will be converted to a lump sum
payment to the beneficiary or the estate of the Participant if there is no
beneficiary.


Payment Date: The payment date shall be the later of (i) within ninety (90) days
following the date of the Participant’s first Distribution Event, or (ii) the
six month anniversary of the Participant’s first Distribution Event, if the
Participant’s employment is terminated for cause as determined by the applicable
Employer in its sole discretion, all amounts otherwise payable to or on account
of the Participant under the Plan shall be immediately forfeited.


Vesting:


Age
Years of Service
% of Account to be paid
Less than 55, if termination is due to resignation of Employee
Not Applicable
0% of Account
55 or greater
Less than 5 years
0% of Account
55
5 or more
50% of Account
56
6 or more
60% of Account
57
7 or more
70% of Account
58
8 or more
80% of Account
59
9 or more
90% of Account
60
10 or more
100% of Account
Any age if terminated by the Company without cause or due to Death or Disability
Not Applicable
100% of Account













Hyatt Hotels Corporation Deferred Incentive Plan:


Awards made in 2008 or prior: A Participant will become one hundred percent
(100%) vested in his Retirement Account on April 1st of the year in which the
Participant will complete five (5) Years of Service. The Participant will be one
hundred percent (100%) vested in his Retirement Account if he either dies or has
a Disability prior to his termination of employment with the Company. However, a
Participant will be zero percent (0%) vested in his Retirement Account and shall
forfeit his entire Retirement Account balance, regardless of his number of Years
in Service, on the





--------------------------------------------------------------------------------





date that he terminates employment with the Company if his employment is
terminated for cause, as determined by the Company in its sole discretion, or he
engages in conduct which violates any terms or conditions of his employment,
including terms and conditions relating to competition and disclosure of
confidential information after termination of employment.


Awards made in 2009: A Participant will become twenty five percent (25%) vested
in each year’s Award on each of the first four (4) anniversaries from the date
of the Award, which is deemed to the April 1st of the calendar year in which the
Award is credited to the Retirement Account of the Participant. For example, an
Award credited to a Participant’s Retirement Account in the year 2009 (based on
2008 performance), will be twenty five percent (25%) vested on April 1st 2010,
fifty percent (50%) vested on April 1st 2011, seventy five percent (75%) vested
on April 1st 2012 and one hundred percent (100%) vested on April 1st 2013.





